ON MOTION FOR REHEARING.
LATTIMORE, Judge.
This case was submitted to the jury as one of circumstantial evidence. Mrs. L., the state’s only witness, swore that on the night of June 15th appellant came to the house where she and her husband were. She heard him say he had a load of alcohol. Her husband went outside to the truck but witness did not go. She heard the two talking, heard appellant ask her husband to help him unload the alcohol, heard him tell her husband that two cans of the "alcohol were crushed. She testified that these two crushed cans were wrapped in a quilt, which latter she did see and it had alcohol on it. She also testified that the alcohol which came out of the crushed cans was poured in fruit jars, which she also saw. She further testified that her husband left home with appellant that night to go in the truck with him to his home. This was Saturday night. She further testified that on the following day appellant was back at her house and had a conversation with her husband about said load of alcohol, what it was worth, what they expected to make out of it, and that her husband then paid appellant in a check for his part of said alcohol. She said she saw the check written, and identified it on this trial, and also testified that the endorsement on the back of said check was in appellant’s handwriting. As far as we can see, each and all of these facts were material as links in the chain of circumstantial evidence leading to the conclusion that appellant was guilty of the transportation of intoxicating liquor.
There was a second count in the indictment charging possession of such liquor for purposes of sale, and as pertinent thereto it was permissible for the state to show by Mrs. L. that she had seen appellant and her husband mixing alcohol and making gin and whisky, but when the testimony was concluded the court withdrew from the jury’s consideration said second count, and also told them not to consider for any purpose the testimony of Mrs. L. as to such mixing, etc. This was clearly proper practice.
We see nothing in the record supporting appellant’s proposition that the testimony as to the mixing of alcohol, etc., to make gin and whisky was inadmissible for that it related to a separate and extraneous offense. When this testimony was given, there was pending a prosecution upon count No. 2 for the offense of possession, which involved the element of such *527possession for the purpose of sale, to which the evidence objected to was pertinent. When this count was withdrawn, this testimony was stricken from the jury’s consideration, which procedure is uniformly upheld.
The testimony of Mrs. L. as to the acts and conversations between appellant and her husband on Saturday, June 15th, and those testified to by her as taking place on Sunday, June 16th, plainly related to the same transaction revolving around the single load of alcohol, its transportation, ownership, etc., and all of same was admissible, as above stated, upon the ground that all said facts were pertinent as making out the state’s case of transportation.
We have examined the authorities which are numerously cited in appellant’s motion, but are forced to conclude that same have no application to the facts before us.
Believing the case was properly decided, the motion for-rehearing will be overruled.

Overruled.